Filed 8/29/19
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 THE PEOPLE,                         B292294

         Plaintiff and Respondent,   (Los Angeles County
                                     Super. Ct. No. PA090742)
         v.

 AMANDA SUE HALL,

         Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Cynthia L. Ulfig, Judge. Dismissed.
      Erica Gambale, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Steven E. Mercer and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.
                    _______________________
       Defendant Amanda Sue Hall pled no contest to three
counts of identity theft with a prior (Pen. Code, § 530.5,
subd. (c)(2)). (All further statutory references are to the Penal
Code unless otherwise indicated.) She was sentenced to three
years eight months in county jail, and the court imposed various
fees and assessments, including direct victim restitution of
$3,000 (§ 1202.4, subd. (f)), a $300 restitution fine (§ 1202.4,
subd. (b)), $90 criminal conviction assessment (Gov. Code,
§ 70373), $120 court operations assessment (§ 1465.8), and public
defender fees of $508 (§ 987.8). The court stayed “all of the fines
and fees owed to the court” so that defendant could focus on
paying victim restitution.
       Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157
(Dueñas), defendant’s only contention on appeal is the fees and
assessments must be reversed, and the $300 restitution fine must
be stayed, pending a hearing on her ability to pay. (She does not
challenge the order to pay $3,000 in direct victim restitution.)
Defendant has made no claim of error to the trial court, either at
the time of sentencing or after, as required by section 1237.2. We
find defendant’s appeal is not cognizable under section 1237.2
and therefore dismiss it.
                            DISCUSSION
       Section 1237.2 provides: “An appeal may not be taken by
the defendant from a judgment of conviction on the ground of an
error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs unless the defendant first
presents the claim in the trial court at the time of sentencing, or
if the error is not discovered until after sentencing, the defendant
first makes a motion for correction in the trial court, which may
be made informally in writing. The trial court retains




                                 2
jurisdiction after a notice of appeal has been filed to correct any
error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs upon the defendant’s
request for correction. This section only applies in cases where
the erroneous imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs are the sole issue on
appeal.”
       Defendant contends section 1237.2 does not apply because
she is claiming a violation of her constitutional rights, not a
miscalculation of the fees. We are not persuaded.
       First, section 1237.2 broadly applies to an error in the
imposition or calculation of fees. The plain language of the
statute “does not limit [its] reach only to situations where the fee
simply did not apply at all or was a result of mathematical error.”
(People v. Alexander (2016) 6 Cal.App.5th 798, 801 [§ 1237.2
barred an appeal from the imposition of a higher than bargained
for restitution fee].) Section 1237.2 applies any time a defendant
claims the trial court wrongly imposed fines, penalty
assessments, surcharges, fees, or costs without having first
presented the claim in the trial court, and by the terms of the
statute, the trial court retains jurisdiction pending appeal to
correct any error.
       Second, our disposition of this appeal does not implicate
defendant’s constitutional rights. Dueñas found it was a violation
of due process for the trial court to impose a restitution fine
without a showing of defendant’s ability to pay, and remanded
with directions to the trial court to stay the restitution fine
unless and until the People proved defendant had the ability to
pay it. (Dueñas, supra, 30 Cal.App.5th at pp. 1164, 1172-1173.)
In this case, the trial court has already stayed “all of the fines




                                 3
and fees owed to the court” so that defendant might give priority
to paying the direct victim restitution. To the extent defendant
seeks to make the stay of these fees and fines permanent unless
and until the People prove she can pay them, defendant is
entitled to request that from the trial court, and has always had
that right under section 1237.2.
       Accordingly, we dismiss this appeal.
                          DISPOSITION
       The appeal is dismissed.

                                    GRIMES, Acting P. J.
      WE CONCUR:

                        STRATTON, J,



                        WILEY, J.




                                4